Citation Nr: 0430900	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  96-49 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating higher than 10 percent for residual 
scar from excision of pilonidal cyst.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from February 1969 to 
June 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in New York, New York, awarded a rating of 10 percent 
for residual scar from excision of pilonidal cyst.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claim now on 
appeal has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran's current disability from residual scar from 
excision of pilonidal cyst is manifested by a three 
centimeter long by two millimeter wide linear shaped scar 
running from his coccyx to his anus that is tender to 
palpation and depression, without inflammation, swelling, 
loss of vascular supply, ulceration, keloids, herniation, or 
limitation of function of an affected part.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).

2.  The veteran is not entitled to a rating in excess of 10 
percent for residual scar from excision of pilonidal cyst.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating of Residual Scar from Excision of Pilonidal Cyst

The veteran contends that his disability from residual scar 
from excision of pilonidal cyst should be rated higher than 
10 percent.  For the following reasons and bases, I conclude 
that the veteran is not entitled to a rating higher than 10 
percent for residual scar from excision of pilonidal cyst.

The veteran was granted entitlement to service connection for 
pilonidal cyst excision by the RO's November 1994 rating 
decision.  Initially, a rating of zero percent was assigned, 
effective from the date of receipt of the veteran's claim in 
February 1994.  Following VA examination in September 1995, 
the RO assigned a higher initial rating of 10 percent by a 
December 1995 rating decision, which the veteran appealed.  
The rating was made effective from the date of receipt of the 
veteran's claim in February 1994.  The 10 percent rating has 
remained in effect since that time.

In this case, although the veteran appealed the December 1995 
rating decision, which assigned a higher initial evaluation, 
rather than the November 1994 rating decision in which 
service connection was granted, the Board will consider 
whether a staged rating is appropriate, pursuant to Fenderson 
v. West, 12 Vet. App. 119 (1999).  I note that the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court), held, 
in part, in Fenderson that the RO mistakenly characterized a 
claim as one for an increased higher rating rather than as a 
disagreement with the original rating award, which is what it 
was.  Fenderson involved a situation in which the Board had 
concluded that the appeal as to the issue involved was not 
properly before it, on the basis that a substantive appeal 
had not been filed. 


This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a NOD following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a NOD from the denial of a 
claim for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation for the service-
connected scar.  See Bernard v. Brown, 4 Vet. App. 384 
(1883).  Therefore, the Board will not remand this matter 
solely for a re-characterization of the issue in a new SOC.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.

Service medical records show that the veteran was treated 
surgically for a pilonidal cyst.  When the veteran was 
examined in September 1995 for VA compensation purposes, he 
gave a history of in-service excision of pilonidal cyst.  He 
had current complaints of numbness in the scar area and an 
itching sensation.  On examination, there was a three-
centimeter long and two-millimeter wide linear shaped scar 
with loss of color that was tender to palpation and with 
depression.  The scar was not inflamed, swollen, ulcerated, 
or adherent to underlying tissues.  There was good vascular 
supply.  There were no keloids or herniation.  The examiner 
noted that the scar did not limit any affected part.

More recently dated VA outpatient treatment records note the 
veteran's history of pilonidal cyst but do not indicate that 
the residual scar from excision of pilonidal cyst causes any 
functional limitation.  On VA scar examination in March 2003, 
the scar was described as superficial, 5 cm. by 0.4 cm., and 
located on the superior gluteal fold.  There was pain in the 
scar on examination and adherence to underlying tissue.  The 
texture of the skin was described as atrophic.  The scar was 
not unstable, elevated, depressed, deep, indurated, or 
inflexible.  There was no inflammation, edema, or keloid 
formation, and the color of the scar was normal.  There was 
no limitation or motion or other limitation of function 
caused by the scar.

The RO has rated the veteran's disability from residual scar 
from excision of pilonidal cyst utilizing Diagnostic Code 
7804.  Prior to August 30, 2002, that diagnostic code 
provided for a maximum of a 10 percent rating for a 
superficial scar that is tender and painful on objective 
demonstration.  A note following the diagnostic code provided 
that the 10 percent rating will be assigned when the 
requirements are met even though the location may be on the 
tip of finger or toes, and the rating may exceed the 
amputation value for the limited involvement.

Effective August 30, 2002, the regulations pertaining to 
disabilities involving the skin were revised.  Under the 
revised regulations, Diagnostic Code 7804 provides for a 
maximum rating of 10 percent for a superficial scar that is 
painful on examination.  In addition to the note discussed 
above, the revised regulation contains a note providing that 
a superficial scar is one not associated with underlying soft 
tissue damage.


In a precedent opinion, the General Counsel of VA held that 
when there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  The 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. Prec. 
11-97).  

In this case, however, concerning the rating of this service-
connected scar from excision of pilonidal cyst, neither the 
former nor the revised regulations are more favorable to the 
veteran.  This is so because both the former and revised 
regulations provide for a maximum rating of 10 percent for a 
superficial painful scar.  The revised regulation merely adds 
a note that defines a superficial scar as one not associated 
with underlying soft tissue damage.  The criteria for rating 
other scars under Diagnostic Code 7805 were not changed.  
Under that diagnostic code, other scars are rated based on 
limitation of function of the part affected.  In this case 
there is no indication of limitation of function of an 
affected part.

I find that the veteran's disability from this scar is 
manifested by a three-centimeter long by two-millimeter wide 
linear shaped scar running from his coccyx to his anus that 
is tender to palpation and depression, without inflammation, 
swelling, loss of vascular supply, ulceration, keloids, 
herniation, or limitation of function of an affected part.

Therefore, based on the foregoing facts and for the foregoing 
reasons, I conclude that the criteria for a rating in excess 
of 10 percent for residual scar from excision of pilonidal 
cyst under either the former or the revised rating criteria 
of Diagnostic Code 7804 have not been met for any portion of 
the time period covered by the appeal in this case. 

I have also considered entitlement to higher ratings on an 
extraschedular basis.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the higher-rating claim before the RO.  
Consequently, the Board has considered whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2004).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

I first note that the schedular evaluations in this case are 
not inadequate.  Although the 10 percent rating currently in 
effect is the highest rating assignable for a nondisfiguring, 
superficial scar, that rating anticipates disability related 
to a scar that is painful on examination but does not affect 
function of a related part.  That is the veteran's situation 
in this case.

Second, I find no evidence of an exceptional disability 
picture in this case.  The record does not show that the 
veteran has required hospitalization or frequent treatment 
for the residual scar from excision of pilonidal cyst, or 
that such disability otherwise so markedly interferes with 
employment as to render impractical the application of 
regular schedular standards.  Therefore, I conclude that the 
veteran is adequately compensated by application of regular 
schedular standards and that extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.

I have also considered the doctrine of benefit of the doubt 
and conclude that it does not provide a basis for the 
assignment of a higher rating in this case.  That doctrine 
requires resolution of an issue in favor of the claimant when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
In this case, however, the evidence is not in relative 
equipoise, as the preponderance of the evidence shows that 
the veteran does not have disability from residual scar from 
excision of pilonidal cyst other than as described above.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of 
the doubt rule must be applied only when the evidence is in 
relative equipoise).

II.  Application and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.


In this case, VA has satisfied its duty to notify the 
appellant of evidence necessary to substantiate the claim 
herein decided and to assist the appellant in obtaining 
records and providing medical examinations.  

A.  Duty to Notify

VA has a duty to notify the appellant and his or her 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  In this case the appellant has been so notified 
by letters sent to him dated in April 2001 and December 2003.  
In addition, the RO's rating decision, statement of the case, 
and supplemental statement of the case further informed the 
veteran of the evidence needed to substantiate his claim of 
entitlement to a higher rating for his service-connected 
scar.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility, and 
advise the veteran to submit all evidence he or she has to 
support the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

By its April 2001 and December 2003 letters, the RO notified 
the veteran of the evidence needed to substantiate his 
claims.  He was further advised what evidence VA would 
attempt to obtain and what evidence was his responsibility to 
obtain and submit.  I note that the April 2001 and December 
2003 letters were sent to the veteran after the RO's December 
1995 rating decision that the veteran has appealed.  As noted 
in the recent decision of the Court in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), (Pelegrini II) the plain language of 
38 U.S.C.A. § 5103(a) requires that the notice to the 
claimant, as enunciated in Quartuccio, supra, must be 
provided relatively soon after VA receives a complete or 
substantially complete application for benefits.  The Court 
held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
decision on the claim by the agency of original jurisdiction 
(AOJ).  However, the Court also noted that in cases such as 
this case, where a claim was pending prior to enactment of 
the VCAA notice requirements, a preadjudication notice may 
not have been possible.  The Court specifically indicated 
that 

. . . we do not hold that this case, or 
any similarly situated case in which pre-
AOJ-adjudication notice was not provided, 
must be returned to the AOJ for the 
adjudication to start all over again as 
though no AOJ action had ever occurred, 
i.e., there is no nullification or 
voiding requirement either explicit or 
implicit in this opinion.

Pelegrini, supra, at 120.

However, the Court also noted that it could not conclude 
based on the record in that case, that the veteran had not 
been prejudiced by not having been provided the requisite 
VCAA notices.  Quoting again from Pelegrini II 

. . . the Board must ensure that the 
appellant is provided the content-
complying notice to which he is entitled 
unless the Board "make[s] findings on 
the completeness of the record or on 
other facts permitting [this Court to 
make] a conclusion of lack of prejudice 
from improper notice."  

Pelegrini, supra, at 122 (citation omitted).

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided and appealed by the time 
the VCAA was enacted.  However, I find no prejudice to the 
veteran based on the timing of the notices he was provided, 
as he has had ample opportunity to advise VA of additional 
sources of pertinent evidence since he was notified of the 
evidence needed to substantiate his claims.  

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA, 
38 C.F.R. § 3.159(e) (2004), are applicable to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date.  See 66 Fed. Reg. 45,620 and 45,631-45,632 
(Aug. 29, 2001).  The veteran has not identified any 
additional evidence that the RO has not been able to obtain.  
No further duty is owed to the veteran to notify him of 
evidence that VA has not been able to obtain.  

B. Duty to Assist

Under 38 C.F.R. § 3.159(b) (2004), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant Federal records from sources identified by the 
appellant or otherwise evident from the claims folder, 
including service medical records, VA medical records, and 
records from the Social Security Administration.  The 
appellant has not provided information concerning additional 
evidence -- such as the names of treatment providers, dates 
of treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.  

Under some circumstances, VA's duty to assist a claimant may 
include providing the claimant a VA medical examination.  
38 C.F.R. § 3.159(c)(4) (2004).  The veteran was provided a 
medical examination pertaining to his initial claim for his 
service-connection for residual scar from excision of 
pilonidal cyst, as well as a more recent examination in 
connection with the appeal.  I find that no further 
examinations are necessary to decide this claim.




ORDER

Entitlement to a rating in excess of 10 percent for residual 
scar from excision of pilonidal cyst is denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2004 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2004 
(RS) 
 
4597
Page 
2



